Citation Nr: 1023743	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypothyroidism.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for endometriosis.

5.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
lower leg neuroma.

6.  Entitlement to an increased disability rating for 
residuals, excision of multiple nevi of the leg, hand, arm, 
and ear, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for 
residuals, post-surgical malignant melanoma of the left leg, 
with edema, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claims 
of entitlement to increased disability ratings and her claim 
of entitlement to service connection for a right knee 
disability, as well as her petitions to reopen her previously 
denied claims of entitlement to service connection for a low 
back disability and hypothyroidism.  So, regrettably, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify her if further 
action is required on her part.

The issue of whether a June 1981 rating decision, which 
denied service connection for a low back disability, was 
clearly and unmistakably erroneous raised by the Veteran at 
her March 2010 Board hearing, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On March 25, 2010, prior to the promulgation of a 
decision in the appeal of the Veteran's petition to reopen 
her previously denied claim of entitlement to service 
connection for hemorrhoids, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.

2.  On March 25, 2010, prior to the promulgation of a 
decision in the appeal of the Veteran's petition to reopen 
her previously denied claim of entitlement to service 
connection for endometriosis, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
petition to reopen her previously denied claim of service 
connection for hemorrhoids, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal of a 
petition to reopen her previously denied claim of service 
connection for endometriosis, by the appellant, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).  At the outset of her March 25, 
2010 personal hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the appellant indicated that she 
wished to withdraw her appeal of her petitions to reopen her 
previously denied claims of entitlement to service connection 
for hemorrhoids and endometriosis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to those 
issues, and they are dismissed.


ORDER

The appeal of the petition to reopen the claim for service 
connection for hemorrhoids is dismissed.

The appeal of the petition to reopen the claim for service 
connection for endometriosis is dismissed.


REMAND

The Veteran and her representative, in testimony before the 
Board, as well as in the substantive appeal and additional 
written statements, assert that the Veteran's service-
connected residuals of excision of multiple nevi of the leg, 
hand, arm, and ear, as well as her service-connected 
residuals, post-surgical malignant melanoma with edema, are 
worse than currently evaluated.  The Board acknowledges that 
the Veteran was most recently afforded a VA examination in 
August 2009.  A copy of the examination report is associated 
with her claims file.  In this regard, it is noted that the 
Court in Green stated that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   As such, in 
order to effectively evaluate the Veteran's service-connected 
residuals of excision of multiple nevi of the leg, hand, arm, 
and ear, as well as her service-connected residuals, post-
surgical malignant melanoma with edema, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  

The Board also notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's claimed right knee disability is related to her 
service, including her service-connected left lower leg 
neuroma.  In this regard, the Board acknowledges that the 
Veteran's service treatment records do not show a right knee 
disability.  Nevertheless, the Board notes that the Veteran 
claims that, even absent an acute event or injury during 
service, her cumulative service or, in the alternative, her 
service-connected left lower leg neuroma, resulted in her 
current right knee disability, if any.   VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine nature and etiology of the 
Veteran's right knee disability, if any.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatological examination to ascertain 
the current severity and manifestations 
of her service-connected residuals of 
excision of multiple nevi of the leg, 
hand, arm, and ear and her service-
connected residuals, post-surgical 
malignant melanoma with edema.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior 
to completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to her 
service-connected residuals of excision 
of multiple nevi of the leg, hand, arm, 
and ear and her service-connected 
residuals, post-surgical malignant 
melanoma with edema.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of her current right 
knee disability, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that her current right knee disability, 
if any, is related to her service in the 
military, to include her service-
connected left lower leg neuroma.  To 
assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  Following completion of the above, 
the RO should readjudicate the issues on 
appeal.  Consideration must be given to 
all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If the 
benefits sought are not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


